Citation Nr: 1102261	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board acknowledges that the June 2006 decision addressed 
additional issues and that the November 2006 notice of 
disagreement stated that the Veteran disagreed with all 
adjudicative determinations.  It went on to state that the 
Veteran believed he should have a high rating for service-
connected bilateral hearing loss.  In April 2007, the RO 
attempted to clarify the issues and advised the Veteran that the 
issue accepted on appeal was an increase for bilateral hearing 
loss.  It further stated that if the Veteran wanted to appeal 
different issues, he must advise the RO as soon as possible, but 
no later than one year after notification of the decision.  The 
Veteran did not respond to this letter and the April 2007 
statement of the case addressed only the hearing loss issue.  The 
Veteran subsequently submitted a Form 9 and listed only the 
hearing loss issue.  Accordingly, the Board does not find any 
additional issues for consideration.  
 
The issue of entitlement to coronary artery disease, 
status post myocardial infarctions due to herbicide 
exposure has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's hearing loss disability is manifested by no more 
than level III hearing in the right ear and level VI hearing in 
the left ear.  






CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
May 2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  He was provided notice how 
VA assigns disability ratings and effective dates in March and 
May 2006.  The issue was most recently readjudicated in the April 
2007 statement of the case.  The specific rating criteria were 
set forth at that time.  

VA has also fulfilled its duty to assist the Veteran.  The claims 
file contains VA treatment records.  A report of contact dated in 
April 1995 suggests that the Veteran filed a claim for benefits 
from the Social Security Administration.  VA treatment note dated 
in January 2003 indicates that the Veteran was on disability.  
The Board acknowledges that records from the Social Security 
Administration have not been requested.  VA has an obligation to 
secure Social Security Administration records if there is a 
reasonable possibility that the records would help to 
substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  Information in the claims file indicates 
that the Veteran has significant medical disabilities, to include 
coronary artery disease, hypertension, and diabetes, and his 
inability to maintain employment appears related to such.  The 
Veteran has not asserted, nor is there any reason to believe, 
that Social Security Administration records would be relevant to 
his claim for an increased evaluation for bilateral hearing loss.  
The duty to assist is limited to specifically identified 
documents that by their nature would be facially relevant and 
material to the claim and there is no duty to conduct a fishing 
expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

The Veteran was provided a VA audiometric examination in June 
2005.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
the United States Court of Appeals for Veterans Claims (Court) 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability.  
On review, the June 2005 examination did not specifically address 
functional impairment related to the Veteran's hearing loss; 
however, the examiner described the hearing loss as moderate to 
severe based on examination results.  The examiner also noted 
that the thresholds were only slightly different from the 
previous May 2003 examination.  Additionally, the Veteran 
described his long-term hearing loss and his problems using 
hearing aids.  Objective evidence does not suggest worsening 
disability and on review, the Board finds the examination 
adequate for rating purposes and finds no basis for additional 
examination.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Analysis

The Veteran was originally granted service connection for 
bilateral hearing loss in May 2003 and assigned a 10 percent 
evaluation effective April 3, 2003.  In April 2005, the Veteran 
submitted a claim for increase.  In June 2006, the RO continued 
the assigned 10 percent evaluation.  The Veteran disagreed and 
subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim that is not on appeal 
from the assignment of an initial rating when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  To evaluate the degree of 
disability of service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from numeric 
level I for essentially normal acuity, through numeric level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Table VI (Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination) is used to 
determine a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech discrimination 
and the puretone threshold average.  38 C.F.R. § 4.85(b).

Table VIa (Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average) is used to determine a Roman 
numeral designation for hearing impairment based only on puretone 
threshold average.  Table VIa is used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

On VA examination in June 2005, the Veteran complained of long 
term hearing loss.  He has hearing aids, but has problems using 
them because they are uncomfortable or too loud.  Puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
80
80
LEFT
60
70
75
85

The average decibel loss was calculated as 70 for both ears.  On 
review, it appears the average decibel loss in the left ear is 
73.  Speech recognition scores were 84 percent bilaterally.  

Considering the results of the above examination under Table VI, 
the Veteran has level III hearing bilaterally.  The left ear, 
however, shows an exceptional pattern of hearing impairment (55 
decibels or more from 1000 to 4000 Hertz) and under Table VIa, is 
a Roman numeral VI.  Level VI hearing in the left ear and level 
III hearing in the right ear corresponds to a 10 percent 
evaluation.  The criteria for a higher evaluation are not met. At 
no time during the appeal has the Veteran's bilateral hearing 
loss been more than 10 percent disabling and staged ratings are 
not warranted.  See Hart.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
hearing loss reasonably represent the Veteran's disability level 
and symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Id.


ORDER

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


